TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00043-CR


Kent Anthony Krueger, Appellant


v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. 2001-003, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Kent Anthony Krueger seeks to appeal from a judgment of conviction for retaliation. 
Sentence was imposed on April 24, 2001.  Notice of appeal was filed on January 2, 2003, long after
the time for perfecting appeal had expired.  See Tex. R. App. P. 26.2(a).  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


  
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 6, 2003
Do Not Publish